                                                                Case 2:16-cv-01108-JCM-PAL Document 147 Filed 10/11/18 Page 1 of 3


                                                            1   ELLIOT S. BLUT, ESQ. (SBN 6570)
                                                                BLUT LAW GROUP, PC
                                                            2
                                                                300 South Fourth Street, Suite 701
                                                            3   Las Vegas, Nevada 89101
                                                                Telephone: (702) 384-1050
                                                            4
                                                                Facsimile: (702) 384-8565
                                                            5   E-mail: eblut@blutlaw.com

                                                            6   Attorneys for Defendants/Counterclaimants, CHRISTOPHER M.
                                                            7   GOGGIN and C2 ENGINEERING SERVICES, INC.

                                                            8
                                                                                            UNITED STATES DISTRICT COURT
                                                            9
                                                                                                DISTRICT OF NEVADA
                                                           10

                                                           11   IRVING A. BACKMAN, an individual;              CASE NO. 2:16-cv-01108-JCM (PAL)
                                                                IRVING A. BACKMAN & ASSOCIATES,
                      300 SOUTH FOURTH STREET, SUITE 701




                                                           12
BLUT LAW GROUP, APC




                                                                LLC, a Massachusetts limited liability         MOTION TO CONTINUE HEARING
                           LAS VEGAS, NEVADA 89101




                                                           13   company; and G&B ENERGY, INC., a
                                                                Massachusetts corporation,                     Date of Hearing: October 23, 2018
                                                           14                                                  Time: 9:30 a.m.
                                                                              Plaintiffs,                      Place: LV Courtroom 3B
                                                           15

                                                           16           v.
                                                           17   CHRISTOPHER M. GOGGIN, an individual;
                                                           18   and C2 ENGINEERING SERVICES, INC., a
                                                                North Carolina corporation,
                                                           19

                                                           20                 Defendants.

                                                           21
                                                                AND RELATED CROSS-ACTION.
                                                           22

                                                           23           Pursuant to Local Rules LR 7-2, Counsel for Defendants/Counterclaimants,
                                                           24   CHRISTOPHER M. GOGGIN and C2 ENGINEERING SERVICES, INC.
                                                           25   (“Defendants”), Elliot S. Blut, Esq. of Blut Law Group, PC, requests that the hearing
                                                           26   set for October 23, 2018, be continued to October 29, 2018.
                                                           27           Counsel for Defendants has an out-of-state vacation the week of October 22,
                                                           28   2018.

                                                                                                           1
                                                                Case 2:16-cv-01108-JCM-PAL Document 147 Filed 10/11/18 Page 2 of 3


                                                            1         Defendants’ counsel has contacted Plaintiff’s counsel, Craig A. Newby, Esq, of
                                                            2   McDonald Carano, who is agreeable to the continuance to October 29, 2018.
                                                            3

                                                            4   DATED: October 11, 2018                  BLUT LAW GROUP, PC

                                                            5

                                                            6                                      By:         /s/ Elliot S. Blut
                                                                                                         Elliot S. Blut
                                                            7                                            Nevada Bar No. 6570
                                                                                                         300 South Fourth Street, Suite 701
                                                            8
                                                                                                         Las Vegas, NV 89101
                                                            9                                            Attorneys for Defendants/Counterclaimants,
                                                                                                         CHRISTOPHER M. GOGGIN and C2
                                                           10                                            ENGINEERING SERVICES, INC.
                                                           11
                      300 SOUTH FOURTH STREET, SUITE 701




                                                           12
BLUT LAW GROUP, APC




                                                                   IT IS ORDERED that the hearing on the parties' Stipulation (ECF No. 145), currently
                           LAS VEGAS, NEVADA 89101




                                                           13   set for 10/23/2018 at 9:30 a.m., is VACATED and CONTINUED to October 30, 2018, at
                                                                9:45 a.m. in Courtroom 3B.
                                                           14

                                                           15      Dated: October 17, 2018
                                                                                                                _______________________________
                                                           16                                                   Peggy A. Leen
                                                                                                                United States Magistrate Judge
                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28


                                                                                                            2
                                                                Case 2:16-cv-01108-JCM-PAL Document 147 Filed 10/11/18 Page 3 of 3


                                                                                        CERTIFICATE OF SERVICE
                                                            1
                                                                                       Goggin, et al. adv. Backman, et al.,
                                                            2                     USDC Nevada Case No. 2:16-cv-1108-JCM (PAL)
                                                            3
                                                                      Pursuant to F.R.C.P. 5(b), I hereby certify that I am an employee of BLUT
                                                            4
                                                                LAW GROUP, PC, and that on the October 11, 2018, I caused a true copy of the
                                                            5
                                                                foregoing MOTION TO CONTINUE HEARING to be electronically served on the
                                                            6
                                                                following through the U. S. District Court’s Case Management/Electronic Filing
                                                            7
                                                                System:
                                                            8
                                                                Michael Fee                                  mfee@piercemandell.com
                                                            9
                                                                Dennis M. Lindgren                           dennis@piercemandell.com
                                                           10
                                                                Craig A. Newby                               cnewby@mcdonaldcarano.com
                                                           11                                                ehelms@mcdonaldcarano.com
                                                                                                             ksurowiec@mcdonaldcarano.com
                      300 SOUTH FOURTH STREET, SUITE 701




                                                           12
BLUT LAW GROUP, APC




                                                                Lisa M. Wiltshire Alstead                    lwiltshire@mcdonaldcarano.com
                           LAS VEGAS, NEVADA 89101




                                                           13                                                kmorris@mcdonaldcarano.com

                                                           14

                                                           15                                                     /s/ Linda Dinerstein
                                                                                                             An Employee of Blut Law Group, PC
                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28


                                                                                                         3
